Citation Nr: 1444422	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  03-31 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The appellant had active military service from January to October 1972.  

This appeal initially came to the Board of Veterans' Appeals (Board) from a March 2002 rating decision.  The Board denied this appeal in February 2010.  The appellant appealed that decision to the Court of Appeals for Veterans Claims (Court).  In August 2010, the Court granted a joint motion for remand (JMR1) of the Veteran and the Secretary of Veteran's Affairs (the Parties), vacated the Board's decision, and remanded the matter for compliance with the terms of JMR1.  

Following additional development requested by JMR1, the Board again denied this appeal in March 2013.  The Veteran appealed that decision to the Court and in March 2013 granted another joint motion for remand (JMR2) of the Parties, vacated the Board decision, and remanded the matter for action consistent with the terms of JMR2.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2013 JMR, the Parties agreed that a remand was necessary so that VA could schedule the appellant for a hearing before the Board and mail proper notification of said hearing to the Veteran at his present address.  

Accordingly, the case is REMANDED for the following action:

Contact the appellant's representative to ensure that VA has the Veteran's most recent address (the Veteran's own representative should insure that the correct address is provided).  Then ensure that the appellant is scheduled for his requested Travel Board Hearing.  Notify the appellant and his representative of the date, time, and location of the hearing, ensuring that the notification is sent to the appellant's most recent address of record.  After the hearing, or of the appellant fails to report for the scheduled hearing, or withdraws his hearing request, return the claims file to the Board in accordance with current appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



